 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 1 of 17 Page ID
                                   #:2642


 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
     LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 South Broadway
     Los Angeles, CA 90003
 4   Telephone: (213) 640-3983
     Email: smyers@lafla.org
 5          mandrews@lafla.org
             aeflores@lafla.org
 6
 7   Attorneys for Gladys Zepeda, Miriam Zamora,
     Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 8   Marquis Ashley, and Ktown for All
 9   Additional Attorneys on Next Page
10                        UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12   JANET GARCIA, et al.,                ) CASE NO. 2:19-cv-06182-DSF-PLA
                                          )
13               Plaintiffs,              )
                                          ) DECLARATION OF JED
14         v.                             ) PARRIOTT
                                          )
15   CITY OF LOS ANGELES, a               )
     municipal entity,                    )
16                                        )
                 Defendants.              )
17                                        )
                                          )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22
23
24
25
26
27
28
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 2 of 17 Page ID
                                   #:2643


 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
     SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
     Telephone: (310) 396-0731
 5   Email: csweetser@sshhzlaw.com
             kharootun@sshhzlaw.com
 6           jwashington@sshhzlaw.com
 7
     Attorneys for Plaintiffs
 8
     Benjamin Allan Herbert (SBN 277356)
 9   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
10   555 South Flower Street
     Los Angeles, CA 90071
11   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
12          william.smith@kirkland.com

13   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
14   2049 Century Park East
15   Los Angeles, CA 90067
     Telephone: (310) 552-4200
16   Email: michael.onufer@kirkland.com
17   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, and Ali El-Bey
18
19
20
21
22
23
24
25
26
27
28


                            DECLARATION OF JED PARRIOTT
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 3 of 17 Page ID
                                   #:2644


 1                          DECLARATION OF JED PARRIOTT
 2
                  1.     My name is Jed Parriott. I have personal knowledge of the
 3
     facts contained in this declaration, and if called to testify, I could and would testify
 4
     competently as to the truth of the facts in this declaration.
 5
                  2.     I am a member of AREPS, which was an active party in this
 6
     litigation until June 2020. I am also a founding member and very active member of
 7
     Streetwatch, which is a project of the Democratic Socialists of America-Los Angeles
 8
     Chapter.
 9
                  3.     One of the main goals of Streetwatch is to monitor cleanups of
10   homeless encampments and enforcement actions that are conducted by LA Sanitation,
11   Los Angeles Department of Recreation and Parks, the Los Angeles Police
12   Department, and other city agencies. We monitor the cleanups as frequently as
13   possible, but it is often difficult to find out when a cleanup will be taking place
14   because the City of Los Angeles does not post the notices publicly. Also, I have been
15   gone to monitor many cleanups when notices were posted, and the cleanups did not
16   take place as indicated on the signs.
17                4.     Not knowing whether a cleanup is going to happen is a common
18   problem we face, trying to monitor cleanups. This has been a problem for as long as I
19   have been monitoring cleanups.

20                5.     In 2018 and 2019, I was part of a group that worked with the

21   Mayor’s office for six months to discuss making changes to cleanups to better address
     public health concerns and decrease the harm to unhoused residents. We repeatedly
22
     brought up the fact that there was no good way to find out when cleanups were
23
     happening. Members of the mayor’s staff told us they were working on developing a
24
     mobile application to let people know the status of cleanups, and they were going to
25
     post the information online. I have never been able to find any of this information
26
     online or via any kind of app. The paper notices that are posted around encampments
27
     are the main way that people know cleanups are happening.
28


                            DECLARATION OF JED PARRIOTT
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 4 of 17 Page ID
                                   #:2645


 1                6.     For about the past year, I have also been relying on the notices that
 2   Adrian Riskin has managed to get from Sanitation most days. He emails out the
 3   notices every day, so we can have a better idea when the cleanups are happening.
 4   These notices are sometimes inaccurate, and I have been to many locations where
 5   CARE+ cleanups were supposed to be happening, only to find out that nothing is

 6   happening that day.
                  7.     For the past two years, I have routinely monitored the weekly
 7
     cleanups of the Special Enforcement and Cleaning Zone around the A Bridge Home
 8
     shelters throughout Los Angeles, in addition to monitoring CARE+ cleanups. I was
 9
     there the first day the City launched the Special Enforcement and Cleanup Zone at the
10
     A Bridge Home shelter on Schrader Blvd., and I have been there for many weekly
11
     CARE+ comprehensive cleanups and daily CARE enforcement actions.
12
                  8.     Before COVID-19, people would be required to move all of their
13
     belongings out of the SECZ or at least out of the way of LA Sanitation crews every
14   Wednesday. Since the City of Los Angeles has been under a state of emergency and
15   until this week, LA Sanitation has not been making people take their tents down move
16   out of the SECZ during the cleanups.
17                9.     On July 29, 2020, I was aware that the Los Angeles City Council
18   was going to vote on a motion to resume the comprehensive cleanups around the ABH
19   shelters, and if the motion was successful, they could start making people move out of
20   the area again.
21                10.    I watched the Los Angeles City Council meeting via the online
22   portal, and I gave public comment against the motion. I heard the statements of city
23   council members regarding their reasons for restarting cleanups. I was confused by

24   Mr. Buscaino’s statements about wanting to start the CARE+ cleanups to be able to
     throw away bulky items, because at the time, I was a member of an organizational
25
     plaintiff in this case, and I knew that this Court issued an order preventing the City
26
     from enforcing the Bulky Item Provision of LAMC 56.11.
27
28


                            DECLARATION OF JED PARRIOTT
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 5 of 17 Page ID
                                   #:2646


 1                11.   After the City Council voted to start the comprehensive cleanups
 2   again, I heard that the mayor said at a press conference that he wasn’t sure if they
 3   were going to resume cleanups. Therefore, I had no idea when the CARE+ cleanups
 4   were going to start again. But I had no way of finding out what the status of the
 5   cleanups were.

 6                12.   I knew that Mr. Buscaino had mentioned the A Bridge Home
     shelter in San Pedro during the city council meeting, and Streetwatch and other
 7
     community groups were preparing to have monitors present for the first cleanups. I
 8
     had seen the signs around the shelter, and I saw that the SECZ was scheduled to begin
 9
     operating until August 7, 2020. In my experience monitoring the start of SECZs
10
     around shelters, the City is not supposed to do comprehensive cleanups until 30 days
11
     after the A Bridge Home shelter opens, so I assumed that they would not do cleanups
12
     until at least August 7, 2020. I also knew, based on the permanent signs posted
13
     around the shelter, that the cleanups were scheduled to take place every week on
14   Tuesdays. Streetwatch was organizing people to monitor the first CARE+ cleanup on
15   August 10, 2020.
16                13.   On Saturday, August 1, 2020, a friend of mine forwarded me the
17   news article from the Daily Breeze about the CARE+ cleanup. The news article is
18   available at dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-
19   cleanups-friday-july-31-in-san-pedro/. The article and screenshots of relevant photo
20   slides that accompanied the article are attached as Exhibit A. That’s when I learned
21   that the City had done a CARE+ cleanup on July 31, 2020. If I had known that the
22   cleanup was going to take place that day, I would have attended the cleanup to
23   monitor the cleanup, but under the circumstances, I did not know it was taking place

24   that day.
                  14.   At this point, we had no idea if the cleanups were going to start
25
     again. From the Daily Breeze article, that the City had posted paper notices at the
26
     ABH shelter at Beacon, and I assumed they would do so at the other ABH sites, since
27
28


                            DECLARATION OF JED PARRIOTT
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 6 of 17 Page ID
                                   #:2647


 1   they had not been doing cleanups for five months (even though the metal signs had
 2   remained up the whole time).
 3                15.   On August 4, 2020, I checked in with unhoused residents who live
 4   near the shelter, and they said that there were no notices posted for a cleanup on
 5   August 5. I went to the SECZ on the morning of August 5, 2020. The City did not

 6   comprehensive cleanup that day.
                  16.   On August 10, I learned from a resident who lives in the SECZ that
 7
     LA Sanitation workers had told them orally that a comprehensive cleanup would
 8
     happen on Wednesday, but they didn’t know whether to trust them, because it’s
 9
     sometimes like a game of telephone, and some workers will say one thing, and other
10
     workers will say something else. Therefore, I had no idea if the cleanup was going to
11
     happen on August 12, 2020.
12
                  17.   On August 12, 2020, the CARE+ Confirmation sheet said that they
13
     were only going to do Spot Cleaning at the ABH site at Schrader. This is not
14   accurate. I have been to many “spot cleanings” and many comprehensive cleanups,
15   and one of the main differences is that during Spot Cleanings, people do not have to
16   take their tents down or leave the area. For comprehensive cleanups, they do. On
17   August 12, 2020, they did a full CARE+ comprehensive cleanup.
18                18.   I went to the cleanup anyway on August 12, 2020. I walked
19   around, and I didn’t see any “notice of major cleanup” signs posted. The only signs I
20   saw that morning were the permanent metal signs that have a map of the SECZ on
21   them. These signs had been up during the whole pandemic.
22                19.   LA Sanitation and the LAPD did in fact show up to do a
23   comprehensive cleanup. People who were in the area were allowed to move their

24   belongings out of the area, but people did not know about the cleanup and did not
     move their belongings. I saw a number of people’s belongings thrown away.
25
                  20.   I monitored the cleanup for approximately five hours. After LA
26
     Sanitation finished and took down yellow tape that they had put up to keep people out
27
     of the cleanup area, I walked to where I knew some people had been staying. I saw a
28


                           DECLARATION OF JED PARRIOTT
 Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 7 of 17 Page ID
                                   #:2648


 1   Notice taped to a tree. I took a photograph of the notice, a true and correct copy of
 2   which is attached as Exhibit B.
 3
     I declare under penalty of perjury that the foregoing is true and correct.
 4
 5         Executed on August 14, 2020 in Los Angeles, California
 6
 7                                                  ______________________________
 8                                                        JED PARRIOTT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            DECLARATION OF JED PARRIOTT
Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 8 of 17 Page ID
                                  #:2649




                       EXHIBIT A
8/14/2020
      Case                   LA resumed its comprehensive
               2:19-cv-06182-DSF-PLA          Document    encampment
                                                              82-24cleanups
                                                                       FiledFriday, July 31, in SanPage
                                                                                08/18/20           Pedro – Daily
                                                                                                           9 ofBreeze
                                                                                                                 17 Page ID
                                                            #:2650




                     NEWS • News


                     LA resumed its comprehensive
                     encampment cleanups Friday,
                     July 31, in San Pedro




                     A major cleaning of homeless encampments along Beacon Street close to where new
                     shelters have been opened in San Pedro on Friday, July 31, 2020. The city is gave
                     people notice two days before the cleanup, as well as offered showers, replacement
                     tents and COVID-19 testing. (Photo by Brittany Murray, Press-Telegram/SCNG)


                     By DONNA LITTLEJOHN | dlittlejohn@scng.com | Daily Breeze
                     PUBLISHED: July 31, 2020 at 3:38 p.m. | UPDATED: July 31, 2020 at 3:41 p.m.




https://www.dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-cleanups-friday-july-31-in-san-pedro/          1/5
8/14/2020
      Case                      LA resumed its comprehensive
              2:19-cv-06182-DSF-PLA              Document    encampment
                                                                 82-24cleanups
                                                                          FiledFriday, July 31, in San
                                                                                  08/18/20             Pedro –10
                                                                                                     Page     Dailyof
                                                                                                                    Breeze
                                                                                                                      17 Page ID
                                                               #:2651
                  Elisa Ayala looked at one of two clear, 60-gallon plastic bags she and her wife,
                     Elicia Suarez, had been issued Friday morning, July 31. Then they looked at their
                     tent and numerous belongings, including a dog house and their pet canine, Bear.

                     Moving day would not be easy.

                     “We’re already looked down on,” Suarez said of the experience. “This is what
                     they’re doing to get us into (prison) camps. It’s just a little too much.”

                     Ayala and Suarez were among dozens of homeless individuals in San Pedro
                     having to pack up and move, if only down the street and for the day, to make way
                     for what would be a massive street cleanup.

                     It was the first comprehensive encampment cleanup held in four months by the
                     city of Los Angeles; the city suspended the cleanups in March because of the
                     coronavirus pandemic. Los Angeles City Councilmember Joe Buscaino, who
                     represents the area, persuaded his colleagues, who voted 10-4 this week, to
                     reinstate the comprehensive deep cleanings.

                     Buscaino wasted no time in scheduling the city’s first cleanup along San Pedro’s
                     Beacon Street homeless encampment, which is near a temporary homeless
                     shelter Los Angeles County runs. The work continued all day in more than 80
                     degree heat.

                     The cleanings, which require the homeless to move their tents and belongings
                     until the work is finished, include trash pickups and street and sidewalk power
                     washings. Mobile showers were also brought in for those who wanted to use
                     them.

                     Each person was given a clear plastic bag that holds 60 pounds for what they
                     need to take with them. The rest either must be designated for a 90-day storage
                     at the area’s sanitation yard or hauled away as trash.

                     Buscaino, meanwhile, has asked the city to declare a “no-tent” zone around LA’s
                     new temporary shelters, which are part of the A Bridge Home initiative spurred
                     by Mayor Eric Garcetti. The city has three shelters in Buscaino’s 15th District, in
                     San Pedro, Wilmington and Watts. The counclmember said problems have arisen
                     at the shelters, with some who leave the facilities during the day revisiting their
                     tents.

                     “We know that many tents are used as second residences for those who have
                     moved into shelters,” he said in a statement.

                     Buscaino has appealed to coronavirus regulations from the U.S. Centers for
                     Disease Control and Prevention in arguing that there is no social distancing in the
                     tent communities.
https://www.dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-cleanups-friday-july-31-in-san-pedro/               2/5
8/14/2020
      Case                     LA resumed its comprehensive
              2:19-cv-06182-DSF-PLA             Document    encampment
                                                                82-24cleanups
                                                                         FiledFriday, July 31, in San
                                                                                 08/18/20             Pedro –11
                                                                                                    Page     Dailyof
                                                                                                                   Breeze
                                                                                                                     17 Page ID
                                                              #:2652
                  “The people in my encampments have an alternative which is to go into the
                     (Bridge Home) shelter which is within CDC guidelines,” he said. “Applying CDC
                     guidelines to isolate a community that has compromised its own isolation is a
                     misusing of the guidelines.

                     “While I respect the CDC guidelines, I would welcome an on-the-ground
                     assessment from the county,” Buscaino continued in his statement. “The
                     pandemic is forcing us to live differently. All of us are adjusting in different ways
                     and making new considerations for the way we do things. This is the biggest issue
                     in my district, and I need to clean the streets that I’m responsible for.”

                     The forays by shelter residents to former tent homes, which some homeless folks
                     refer to as “boom-boom rooms,” are used often for sex but can also provide
                     privacy for drugs and other illegal behavior, said Buscaino spokesperson
                     Branimir Kvartuc. Such behavior is strictly banned at the shelters.

                     About half of the 45 tents in the immediate vicinity, Kvartuc said, are being used
                     as “second residences.”

                     Among the conversations taking place now, Kvartuc said, is finding a way to
                     provide some privacy for couples who are living in the shelters as a way to deter
                     off-premises rendezvous.

                     Regular, more frequent cleanups promised to residents near the Bridge Home
                     shelters will begin Aug. 7 in San Pedro. The deep cleanings require a 24-hour
                     advance notice to be posted so encampment residents can prepare.

                     Alaya and Suarez, for their part, said past comprehensive cleanups have resulted
                     in them losing personal papers and other necessary items. One cleanup, Suarez
                     said, swept away their dog’s bedding and food.

                     The couple, along with Bear, had been in the county’s 40-bed temporary shelter
                     just across the street for five months. But, they said, it didn’t work out for them.
                     Bear was in the news when he became the first dog taken into the shelter’s
                     kennel space after it first opened.

                     The promise of permanent housing and job training, Suarez said, didn’t come
                     through.

                     It would have been better, Suarez added, if the city had met with those who are
                     homeless and provided them with the cleaning tools to do the work themselves.

                     The last-minute posting requiring everyone to pack up and move, she said, “is not
                     cool.”

                     Homeless folks, Ayala said, too often are viewed as “dirt.

https://www.dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-cleanups-friday-july-31-in-san-pedro/              3/5
8/14/2020
      Case                     LA resumed its comprehensive
              2:19-cv-06182-DSF-PLA             Document    encampment
                                                                82-24cleanups
                                                                         FiledFriday, July 31, in San
                                                                                 08/18/20             Pedro –12
                                                                                                    Page     Dailyof
                                                                                                                   Breeze
                                                                                                                     17 Page ID
                                                              #:2653
                  But, she added, “We’re humans, just like you.”


                      Sign up for The Localist, our daily email newsletter with handpicked stories
                      relevant to where you live. Subscribe here.



                     Newsroom Guidelines
                     News Tips
                     Contact Us
                     Report an Error




                          Stay up to date on the latest Coronavirus coverage in your area.
                                                    Coronavirus Update
                          Enter your email to sign up


                                                                     SIGN UP




                       Tags: Coronavirus, homeless, Top Stories Breeze,
                       Top Stories LADN, Top Stories LBPT



                       Donna Littlejohn | reporter
                     Donna Littlejohn has covered the Harbor Area as a reporter since 1981. Along
                     with development, politics, coyotes, battleships and crime, she writes features
                     that have spotlighted an array of topics, from an alligator on the loose in a city
                     park to the modern-day cowboys who own the trails on the Palos Verdes
                     Peninsula. She loves border collies and Aussie dogs, cats, early California
                     Craftsman architecture and most surviving old stuff. She imagines the 1970s
                     redevelopment sweep that leveled so much of San Pedro's historic waterfront
                     district as very sad.

                                                                                                          dlittlejohn@scng.com

                                                                                 Follow Donna Littlejohn @donnalittlejohn




                                                                                SPONSORED CONTENT


https://www.dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-cleanups-friday-july-31-in-san-pedro/              4/5
8/14/2020
      Case                  LA resumed its comprehensive
              2:19-cv-06182-DSF-PLA          Document    encampment
                                                             82-24cleanups
                                                                      FiledFriday, July 31, in San
                                                                              08/18/20             Pedro –13
                                                                                                 Page     Dailyof
                                                                                                                Breeze
                                                                                                                  17 Page ID
                                                           #:2654 Historical References
                                                                               Historical References
                                                                               In 'Star Wars' Movies 
                                                                               By Ranker


                                                                               The impact of the past can thus be
                                                                               felt across every film and piece of
                                                                               media, in everything from the
                     costumes to the...




                                                       Join the
                                                      conversation!
                                                            Login with your
                                                            dailybreeze.com
                                                       subscription to post or view
                                                               comments.

                                                      Already a subscriber? Login
                                                                 here.


                                                               Subscribe today




https://www.dailybreeze.com/2020/07/31/la-resumed-its-comprehensive-encampment-cleanups-friday-july-31-in-san-pedro/           5/5
Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 14 of 17 Page ID
                                   #:2655
Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 15 of 17 Page ID
                                   #:2656
Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 16 of 17 Page ID
                                   #:2657




                       EXHIBIT B
Case 2:19-cv-06182-DSF-PLA Document 82-24 Filed 08/18/20 Page 17 of 17 Page ID
                                   #:2658
